In the

    United States Court of Appeals
               For the Seventh Circuit
                   ____________________ 
No. 14‐2207 
KENT HIGGINS, et al., 
                                            Plaintiffs‐Appellants, 

                                v. 

KOCH DEVELOPMENT CORPORATION, 
                                             Defendant‐Appellee. 
                   ____________________ 

       Appeal from the United States District Court for the 
        Southern District of Indiana, Evansville Division. 
         No. 3:11‐cv‐81 — Richard L. Young, Chief Judge. 
                   ____________________ 

      ARGUED APRIL 9, 2015 — DECIDED JULY 20, 2015 
               ____________________ 

    Before FLAUM, RIPPLE, and WILLIAMS, Circuit Judges. 
    FLAUM, Circuit Judge. After the district court disquali‐
fied plaintiff Kent Higgins’s causation expert—enlisted to 
prove  that  Higgins  developed  asthma  and  reactive  air‐
ways dysfunction syndrome as a consequence of inhaling 
chlorine  gas  at  an  amusement  park—he  argued  that  he 
did not need an expert to prove negligence at all. Alterna‐
tively,  Higgins  argued  that  his  treating  physician  could 
serve as such an expert. The district court disagreed, con‐
2                                                No. 14‐2207 

sidering the causation issue too complex for an unassist‐
ed jury, and deeming Higgins’s treating physician’s quali‐
fications and methodology too uncertain to permit her to 
opine  on  such  matters.  Consequently,  the  district  court 
granted  summary  judgment  in  favor  of  the  defendant. 
We affirm. 
                         I. Background 
   On  June  20,  2009,  Kent  and  Jennifer  Higgins,  along 
with  their  two  children,  visited  Santa  Claus,  Indiana’s 
Holiday  World  &  Splashin’  Safari  amusement  park 
(“Holiday  World,”  for  ease  of  reference)—owned  and 
operated  by  defendant  Koch  Development  Corporation. 
During their stay, the filter pump connected to the park’s 
lazy  river  (dubbed  the  “Bahari  River”)  malfunctioned 
due  to  a  tripped  circuit  breaker.  As  the  park’s  staff 
worked  to  fix  the  problem,  pool  chemicals—bleach  and 
hydrochloric acid—accumulated in the pump. When the 
pump  finally  restarted,  these  chemicals  discharged  into 
the water and a cloud of chlorine gas released into the air.  
    At that moment, the Higginses were not near the Ba‐
hari  River.  But  their  niece  apparently  was—and  soon 
thereafter, the Higginses received a cell phone  call  alert‐
ing  them  that  she  was  “in  trouble,”  prompting  them  to 
head in that direction. When they arrived, Kent Higgins 
(“Higgins”)  inhaled  an  unspecified  amount  of  chemical 
fumes  that  lingered  in  the  air.  Complaining  of  chest 
tightness, burning eyes, shortness of breath, and nausea, 
Higgins visited the emergency room later that day, where 
he  was  diagnosed  with  “mild  chemical  exposure”  and 
discharged with instructions to follow up with his prima‐
ry care physician. 
No. 14‐2207                                                           3 

    Higgins  saw  a  pulmonologist  later  that  summer,  but 
waited  more  than  a  year  before  consulting  his  primary 
care  physician,  who  referred  Higgins  to  a  second  pul‐
monologist,  Dr.  Linda  Haacke.  Dr.  Haacke  diagnosed 
Higgins  with  reactive  airways  dysfunction  syndrome 
(“RADS”) and chronic asthma on August 18, 2010 (more 
than  fourteen  months  after  the  incident  at  Holiday 
World).  According  to  Dr.  Haacke,  RADS  is  a  syndrome 
that results in an acute change in one’s airways functions, 
and  generally  occurs  following  a  single  exposure  to  a 
significant  amount of irritant. Wheezing, bronchospasm, 
and  shortness  of  breath  are  symptomatic  of  both  RADS 
and asthma. Dr. Haacke based her diagnosis on her eval‐
uation  of  Higgins,  coupled  with  the  results  of  a  pulmo‐
nary function study conducted by the pulmonologist that 
Higgins  had  seen  a  year  earlier.  Since  his  initial  visit, 
Higgins  has  seen  Dr.  Haacke  about  once  every  six 
months,  and  she  continues  to  prescribe  him  medication 
for his conditions. 
    In  May  2011,  Higgins  brought  this  negligence  suit 
against  Koch  Development  Corporation.1  To  prove  his 
case, Higgins sought to designate Dr. Anthony Margheri‐
ta (who examined Higgins for purposes of this litigation) 
as  his  causation  expert.  The  district  court,  however, 
granted  Koch’s  motion  to  disqualify  Dr.  Margherita  for 

                                                 
1 In addition to damages for Higgins himself, the complaint sought 

medical  expenses  allegedly  incurred  by  Higgins’s  wife,  Jennifer; 
their two children; and another family, the Taylors (all of whom ap‐
parently also inhaled chemical fumes at Holiday World on June 20, 
2009). But those claims were resolved in the district court and are not 
relevant to this appeal.  
4                                                     No. 14‐2207 

failing  to  establish  a  reliable  methodology  (a  ruling  that 
Higgins does not challenge on appeal). Shortly thereafter, 
Koch filed a motion for summary judgment, arguing that 
Higgins could not prove that the chemical fumes caused 
his injuries. 
    In opposition, Higgins—now without a causation ex‐
pert—tried to persuade the district court that he did not 
need an expert to testify regarding causation in order  to 
prove  his  case. Alternatively,  he  argued  that  Dr.  Haacke 
should be permitted to serve as such an expert. The dis‐
trict court disagreed on both accounts, finding an expert 
essential to a jury’s understanding of the issues and—on 
the record before it—deeming Dr. Haacke unqualified to 
opine on chlorine’s effects on the human pulmonary sys‐
tem and her methodology too uncertain to determine its 
reliability. Without a proper causation expert, the district 
court concluded, Higgins could not prove his negligence 
claim,  and  so  the  court  granted  summary  judgment  in 
favor of Koch.  
     Higgins appeals. 
                           II. Discussion 
     We  review  a  district  court’s  grant  of  summary  judg‐
ment  de  novo.  Fix  v.  Quantum  Indus.  Partners  LDC,  374 
F.3d 549, 552 (7th Cir. 2004). However, our review of the 
district  court’s  decision  concerning  the  admission  of  ex‐
pert  testimony,  even  in  the  summary  judgment  context, 
is  slightly  more  nuanced.  We  review  de  novo  whether 
the  district  court  properly  followed  the  framework  set 
forth  in  Daubert  v.  Merrell  Dow  Pharmaceuticals,  Inc.,  509 
U.S.  579  (1993).  United  States  v. Hall,  165  F.3d  1095,  1101 
No. 14‐2207                                                    5 

(7th Cir. 1999). If the district court properly applied that 
framework (and Higgins concedes that, in evaluating the 
sufficiency of Dr. Haacke’s opinion testimony, it did), we 
review the court’s decision to exclude expert testimony—
that  is,  its  application  of  the  Daubert  framework—for  an 
abuse  of  discretion.  Gayton  v.  McCoy,  593  F.3d  610,  616 
(7th Cir. 2010).  
    In this diversity action, Indiana law governs whether 
an  expert  is  needed  to  prove  causation.  See  Wallace  v. 
McGlothan,  606  F.3d  410,  419–20  (7th  Cir.  2010).  Under 
Indiana  law,  proving  negligence  in  a  case  like  this  one 
requires proof of both general and specific (or individual) 
causation.  7‐Eleven,  Inc.  v.  Bowens,  857  N.E.2d  382,  389 
(Ind.  Ct.  App.  2006).  The  law  of  the  Seventh  Circuit 
acknowledges this same dichotomy. See Myers v. Ill. Cent. 
R.R.  Co.,  629  F.3d  639,  641–42  (7th  Cir.  2010).  General 
causation  refers  to  “whether  the  substance  at  issue  had 
the capacity to cause the harm alleged, while ‘individual 
causation’  refers  to  whether  a  particular  individual  suf‐
fers from a particular ailment as a result of exposure to a 
substance.” 7‐Eleven, 857 N.E.2d at 389. The district court 
concluded  that,  without  an  appropriate  expert,  Higgins 
could  not  establish  specific  causation—that  is,  that  the 
inhalation  of  chemical  fumes  caused  his  health  condi‐
tions. Higgins, however, maintains that he does not need 
an expert to establish that the incident at the Bahari River 
sparked his ailments.  
    As his primary support, he emphasizes our statement 
in Myers that “[e]xpert testimony is unnecessary in cases 
where a layperson can understand what caused the inju‐
ry.” 629 F.3d at 643. To illustrate the point, we noted that 
6                                                   No. 14‐2207 

“when  a  plaintiff  suffers  from  a  broken  leg  or  a  gash 
when hit by a vehicle, he doesnʹt need to produce expert 
testimony.”  Id.  Higgins  analogizes  his  injuries  to  those 
mentioned in Myers, and cites to the Second Circuit’s de‐
cision  in  Ulfik  v.  Metro‐North  Commuter  Railroad,  77  F.3d 
54 (2d Cir. 1996), which he contends underscores the apt‐
ness of his comparison. In Ulfik, the court deemed a cau‐
sation expert unnecessary for a jury to conclude that the 
inhalation  of  paint  fumes—which  the  plaintiff  breathed 
for  a  period  of  six  hours  while  working  in  an  under‐
ground  railroad  tower—caused  the  plaintiff  to  become 
dizzy, resulting in his falling down a flight of stairs. Id. at 
55–56  &  59.  “[T]he  trier  of  fact  could  reasonably  deter‐
mine, without expert testimony, that prolonged exposure 
to paint fumes would cause headache, nausea, and dizzi‐
ness,”  the  court  said.  Id.  at  59–60.  Higgins  argues  that 
here, too, it is “obvious” that inhaling chlorine gas would 
cause the injuries he suffers.  
    We disagree. Unlike dizziness in the wake of extend‐
ed exposure to paint fumes or a broken leg suffered dur‐
ing  a  car  crash,  a  typical  layperson  does  not  possess the 
requisite knowledge to draw a causative line, without the 
assistance of a medical expert, between a brief encounter 
with chlorine gas and the onset of either RADS (a disease 
with  which,  we  are  confident,  most  laypeople  have  no 
familiarity) or asthma.  
   Higgins’s reply brief insists that, even if a jury would 
be unable to attribute the onset of these conditions to the 
events at Holiday World, a jury is capable of concluding 
that he suffered some (more minor) injury by inhaling the 
fumes.  (His  complaint  makes  the  general  allegation  that 
No. 14‐2207                                                       7 

he  “sustained serious personal injuries to  his  eyes,  nose, 
throat, and lungs.”)  He concedes that the causation ques‐
tion would be outside “the purview of laypeople” when 
dealing with “some chemicals,” but not chlorine—a “gas 
[that]  is  a  well‐known  cause  of  pulmonary  injury,”  Hig‐
gins says. Even if we were to accept that dubious conten‐
tion as true, the fact remains that the quantity of chlorine 
actually  inhaled  by  Higgins—which,  recall,  he  encoun‐
tered some period of time after the gas was released into 
the  air—is  entirely  unknown.  Hospital  records  from  the 
day of the incident describe his exposure as “mild.” And, 
further complicating the causation issue, Dr. Haacke tes‐
tified in her deposition (at which she appeared in her ca‐
pacity  as  Higgins’s  treating  physician,  not  as  his  causa‐
tion expert) that Higgins is obese and that obesity affects 
lung volume. Dr. Haacke also testified that there is a ge‐
netic component to asthma and that Higgins’s father suf‐
fered  from  emphysema.  Given  so  much  uncertainty, 
there is no question that a layperson is incapable of scien‐
tifically  determining  specific  causation  here  without  the 
assistance of an expert.   
     Higgins points to two Sixth Circuit cases that he reads 
as reaching conclusions that contradict the one we reach 
here:  Best  v.  Lowe’s  Home  Centers,  Inc.,  563  F.3d  171  (6th 
Cir.  2009),  and  Gass  v.  Marriott  Hotel  Services,  Inc.,  558 
F.3d 419 (6th Cir. 2009). Both are readily distinguishable. 
In  Best,  the  plaintiff lost his sense of smell after an  open 
bag of pool chemicals spilled off a store shelf and poured 
directly  onto  his  face.  563  F.3d  at  174.  Different  from 
here, though, the issue in Best was not whether the plain‐
tiff needed a causation expert to prove his case (Best had 
a  causation  expert);  rather,  the  issue  was  whether  the 
8                                                     No. 14‐2207 

opinion offered by Best’s causation expert was sufficient‐
ly  reliable  to  warrant  admissibility  (the  court  concluded 
that it was). Id. at 180.  
    Gass  (which  Best  mentions  in  passing,  without  opin‐
ing on its applicability) is more helpful to Higgins, but it 
cannot  carry  the  day.  There,  the  plaintiffs  suffered 
“chemical  poisoning”  after  the  staff  at  the  hotel  where 
they  were  staying  filled  their  room  with  pesticide  gas 
while spraying for cockroaches. 558 F.3d at 422. The dis‐
trict  court  granted  summary  judgment  for  the  hotel,  be‐
cause the plaintiffs lacked a specific causation expert. Id. 
But the Sixth Circuit reversed. Id. at 432. In its view, be‐
cause the plaintiffs “produced ample evidence to demon‐
strate  that  at  least  one  of  the  chemicals  Defendants  rou‐
tinely  used  to  exterminate  cockroaches  …  [was]  capable 
of  causing  their  symptoms,”  a  reasonable  jury,  without 
the existence of the expert, could find that the plaintiffs’ 
symptoms  were  caused  by  their  exposure  to  the  pesti‐
cides. Id.  
    Gass  differs  from  our  case  in  several  critical  respects. 
First,  the  Gass  plaintiffs  complained  only  of  “chemical 
poisoning”  (i.e.,  headache,  itching,  dizziness,  etc.).  Id.  at 
423, 430. The connection between the inhalation of harm‐
ful pesticides—exposure to which occurred in a confined 
hotel room—and those symptoms is fairly obvious, as the 
Sixth Circuit found. Here, by contrast, Higgins primarily 
complains  that  exposure  to  chlorine  fumes  caused  not 
symptoms,  but  permanent,  chronic  conditions—reactive 
airways dysfunction syndrome and asthma. And, though 
(as  mentioned)  he  apparently  also  seeks  damages  for 
other  nondescript  “injuries  to  his  eyes,  nose,  throat,  and 
No. 14‐2207                                                       9 

lungs,”  the  causative  connection  Higgins  asks  a  jury  to 
make  in  this  case—which  involves  an  undetermined 
quantity  of  airborne  chlorine,  inhaled  outdoors  after 
some unspecified interval of time following the release of 
the gas—is far less apparent than the causation question 
in Gass. Second, and more fundamentally, the Gass plain‐
tiffs had an expert who testified as to general causation—
that  is,  that  pesticides  are  capable  of  causing  the  symp‐
toms  about  which  the  Gass  plaintiffs  complained.  Here, 
Higgins  argues  that  no  causation  expert  is  needed,  peri‐
od. 
     In  any  event,  Gass  applied  Michigan—not  Indiana—
law  in  reaching  its  conclusion.  And  Indiana  law  makes 
clear that “questions of medical causation of a particular 
injury are  questions of science necessarily dependent  on 
the testimony of physicians and surgeons learned in such 
matters.” Armstrong v. Cerester USA, Inc., 775 N.E.2d 360, 
366  (Ind.  Ct.  App.  2002)  (quoting  Hannan  v.  Pest  Control 
Servs. Inc., 734 N.E.2d 674, 679 (Ind. Ct. App. 2000)). This 
comports  with  our  decision  in  Myers,  where  we  made 
clear  that  “when  there  is  no  obvious  origin  to  an  injury 
and it has multiple potential etiologies, expert testimony 
is necessary to establish causation.” 629 F.3d at 643 (cita‐
tion  and  internal  quotation  marks  omitted).  And  that  is 
particularly true in a case, like the one before us, involv‐
ing  an  allegation  that  exposure  to  a  chemical  caused 
permanent and debilitating lung dysfunction. Without an 
expert, a plaintiff in such a complex case would be free—
as  Judge  Boggs  warned  in  his  dissent  in  Gass—to  prove 
his allegations relying on the logical fallacy “post hoc ergo 
propter  hoc”  (“the  fallacy  of  saying  that  because  effect  A 
happened at some point after alleged cause B, the alleged 
10                                                   No. 14‐2207 

cause was the actual cause”). 538 F.3d at 434–35. For all of 
these  reasons, we  conclude  that a  causation expert is  re‐
quired in this case.  
     We  therefore  turn  to  an  evaluation  of  Higgins’s  con‐
tention that Dr. Haacke can serve as such an expert. Un‐
derscoring the last‐ditch nature of Higgins’s argument—
invoked  only  after  his  proposed  expert,  Dr.  Margherita, 
was  deemed  unqualified  to  testify—Higgins  never  dis‐
closed Dr. Haacke as an expert witness pursuant to Fed‐
eral  Rule  of  Civil  Procedure  26.  Rule  26(a)(2)  requires  a 
litigant to disclose the identity of its expert witnesses pri‐
or to trial, and, “if the witness is one retained or specially 
employed  to  provide  expert  testimony,”  this  disclosure 
must be accompanied by a written report. Fed. R. Civ. P. 
26(a)(2)(A)–(B).  Thus,  we  agree  with  Higgins  that  Dr. 
Margherita  would  fall  under  that  section  of  Rule  26, 
while  Dr.  Haacke  (Higgins’s  treating  physician)  would 
not.  However,  Rule  26(a)(2)(C)  makes  clear  that,  for  all 
expert  witnesses  from  whom  a  written  report  is  not  re‐
quired  (which  would  include  Dr.  Haacke),  the  litigant 
who  seeks  to  use  that  expert’s  opinion  testimony  must 
nonetheless  disclose  to  the  other  party  “the  subject  mat‐
ter on which the witness is expected to present evidence 
under Federal Rule of Evidence 702, 703, or 705” and “a 
summary of the facts and opinions to which the witness 
is  expected  to  testify.”  Fed.  R.  Civ.  P.  26(a)(2)(C).  Such 
disclosure must be made at least 90 days before the date 
set for trial. Id. (D)(i). Trial was set in this case for Febru‐
ary  10,  2014.  So  when Koch filed its summary judgment 
motion  on  December  19,  2013,  the  date  for  filing  expert 
disclosures had passed. For that reason alone, the district 
No. 14‐2207                                                       11 

court  would  have  been  justified  in  granting  summary 
judgment for Koch.  
     Nevertheless,  we  agree  with  the  district  court  that, 
even  if  Higgins  had  complied  with  his  Rule  26  expert 
disclosure  obligations,  he  failed  to  demonstrate  Dr. 
Haacke’s  fitness  as  an  expert.  Federal  Rule  of  Evidence 
702  permits  a  “witness  who  is  qualified  as  an  expert  by 
knowledge,  skill,  experience,  training,  or  education”  to 
give  testimony  only  if  “(a)  the  expert’s  scientific,  tech‐
nical,  or  other  specialized  knowledge  will  help  the  trier 
of fact to understand the evidence or to determine a fact 
in  issue;  (b)  the  testimony  is  based  on  sufficient  facts  or 
data;  (c)  the  testimony  is  the  product  of  reliable  princi‐
ples  or  methods;  and  (d)  the  expert  has  reliably  applied 
the principles and methods to the facts of the case.” Fed. 
R.  Evid.  702.  Rule  702  and  Daubert  require  the  district 
court to determine whether proposed expert testimony is 
both  relevant  and  reliable.  Zelinski  v.  Columbia  300,  Inc., 
335 F.3d 633, 640 (7th Cir. 2003). “To gauge reliability, the 
district judge must determine whether the expert is qual‐
ified  in  the  relevant  field  and  whether  the  methodology 
underlying the expertʹs conclusions is reliable.” Id. In do‐
ing  so,  “[a]  district  court  enjoys  broad  latitude  both  in 
deciding how to determine reliability and in making the 
ultimate  reliability  determination.”  Bryant  v.  City  of  Chi‐
cago, 200 F.3d 1092, 1098 (7th Cir. 2000). In this case, the 
district court deemed Dr. Haacke’s qualifications and her 
methodology too questionable to permit her to testify as 
an expert.  
    Higgins argues that Dr. Haacke is qualified as a cau‐
sation  expert  by  sheer  virtue  of  her  status  as  a  pul‐
12                                                 No. 14‐2207 

monologist,  which  endows  her  with  “a  knowledge  base 
superior to a layperson.” But that’s not enough. Treating 
physicians  are  no  different  than  any  other  expert  for 
purposes of Rule 702; before proffering expert testimony, 
they must withstand Daubert scrutiny like everyone else. 
See  O’Conner  v.  Commonwealth  Edison  Co.,  13  F.3d  1090, 
1105  n.14  (7th  Cir.  1994)  (“[W]e  do  not  distinguish  the 
treating  physician  from  other  experts  when  the  treating 
physician  is  offering  expert  testimony  regarding  causa‐
tion.”).  Higgins  also  contends  that  because  Dr.  Haacke 
has  twenty  years  of  experience  as  a  board  certified  pul‐
monologist, “[i]t goes without saying she understands … 
reactive airways dysfunction syndrome.” Again, Higgins 
seems to misunderstand the requirements of Daubert and 
Rule 702.  
     As  Judge  Tinder  articulated  when  he  was  a  district 
judge in the Southern District of Indiana, although a doc‐
tor  may  have  “experience  diagnosing  and  treating  asth‐
ma … that does not make him qualified to ‘assess its gen‐
esis.’”  Cunningham  v. Masterwear,  Inc.,  2007  WL  1164832, 
at  *10  (S.D.  Ind.  Apr.  19,  2007).  Higgins,  however,  put 
forth  no  evidence  that  Dr.  Haacke  has  ever  treated  an‐
other  patient  for chlorine gas exposure  or has  any train‐
ing  in  toxicology.  Nor  has  Higgins  established  that  Dr. 
Haacke employed a reliable methodology in forming her 
causation  opinion  (even  assuming  she  is  qualified  to  do 
so). The record demonstrates that Dr. Haacke essentially 
diagnosed Higgins after listening to his own description 
of his symptoms and the events at Holiday World—some 
fourteen  months  after  the  fact—and  after  looking  at  the 
results  (though  not  the  underlying  data)  of  the  pulmo‐
nary  function  study  conducted  by  another  doctor  the 
No. 14‐2207                                                     13 

year  before.  But  the  record  is  silent  on  whether  Dr. 
Haacke  considered  other  possible  causes  of  Higgins’s 
ailments  and,  if  so,  how  and  why  she  ruled  them  out. 
That  is  problematic,  because  Higgins  told  the  district 
court  that  Dr.  Haacke  had  assessed  the  cause  of  his  ail‐
ments  by  employing  “differential  diagnosis.”  “Differen‐
tial  diagnosis”  actually  refers  to  a  method  of  diagnosing 
an ailment, not determining its cause. See Myers, 629 F.3d 
at  644.  “Differential  etiology,”  on  the  other  hand,  is  a 
causation‐determining methodology. Id. But, to be valid‐
ly conducted, an expert must systematically “rule in” and 
“rule  out”  potential  causes  in  arriving  at  her  ultimate 
conclusion.  Id.  Higgins  made  no  showing  that  this  was 
done.  
     “Many times we have emphasized that expertsʹ work 
is  admissible  only  to  the  extent  it  is  reasoned,  uses  the 
methods of the discipline, and is founded on data.” Lang 
v. Kohl’s Food Stores, Inc., 217 F.3d 919, 924 (7th Cir. 2000). 
Here,  Higgins  simply  failed  to  demonstrate  this  to  be 
true with respect to Dr. Haacke’s causation opinion. Ac‐
cordingly, we conclude that it was well within the district 
court’s  discretion  to  deem  Dr.  Haacke  unqualified  to 
proffer  expert  testimony,  even  setting  aside  Higgins’s 
non‐compliance with Rule 26. 
                        III. Conclusion 
   For  the  foregoing  reasons,  we  AFFIRM  the  district 
court’s grant of summary judgment.